*182ORDER
This case came before the Supreme Court on January 27, 1993, pursuant to an order directing the appellants to appear and show cause why their appeals should not be summarily decided.
This is an appeal by various “Automobile Insurance Plans” named as the defendants in consolidated interpleader actions. At issue is the granting of summary judgment in favor of an insolvent insurance company. After hearing the arguments of counsel and examining the memoranda filed by the parties, we conclude that cause has not been shown. The trial judge did not err in finding that the insolvent insurance company was entitled to share in the annual operating profit that had been realized by the Automobile Insurance Plans of which it was a member.
The appellants’ appeals are denied and dismissed and the judgments appealed from are affirmed.